 
 
I 
112th CONGRESS 2d Session 
H. R. 4517 
IN THE HOUSE OF REPRESENTATIVES 
 
April 24, 2012 
Mr. Coble introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To extend the temporary suspension of duty on 4-Chloro-3,5-dinitro-α,α,α-trifluorotoluene. 
 
 
1.4-Chloro-3,5-dinitro-α,α,α-trifluorotoluene 
(a)In generalHeading 9902.40.83 of the Harmonized Tariff Schedule of the United States (relating to 4-Chloro-3,5-dinitro-α,α,α-trifluorotoluene) is amended by striking 12/31/2012 and inserting 12/31/2015. 
(b)Effective dateThe amendments made by subsection (a) apply with respect to goods entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of enactment of this Act. 
 
